In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated August 25, 2003, which, upon a fact-finding order of the same court, dated June 2, 2003, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and, after a hearing, placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for a period of 12 months is dismissed as academic, as the period of placement has expired (see Matter of Sam G., 294 AD2d 363 [2002]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with appellant’s *508counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Jermaine L.M., 272 AD2d 546 [2000]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Ritter, J.P., Smith, Goldstein and Lifson, JJ., concur.